Dismiss and Opinion Filed July 31, 2013




                                         S
                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00152-CV

                             LESTER JON RUSTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-81291-01

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated June 21, 2013, we questioned our jurisdiction over this appeal.

Specifically, we informed appellant that the Collin County District Clerk, in response to a notice

that the clerk’s record was overdue, notified the Court that no documents had been filed in this

case pursuant to an administrative order regarding documents submitted by appellant to the

district clerk’s office. The administrative order, signed by the local administrative judge for

Collin County on January 25, 2013, provides that appellant was declared a vexatious litigant on

June 14, 2007 and attempted to file a petition for a writ of error. After reviewing the documents

submitted by appellant, the administrative judge determined the documents were submitted

without obtaining permission from the court as provided by the June 14, 2007 order and that the

claims contained in the submitted documents did not set forth a legitimate request for relief.

Therefore the administrative judge ordered the Collin County District Clerk’s office not to file
the documents and to return them to appellant. Thereafter, on February 1, 2013, appellant filed a

notice of appeal “pursuant to article 44.02” of the Texas Code of Criminal Procedure. (Article

44.02 deals with the right of a criminal defendant to appeal in a criminal matter.) By letter dated

June 21, 2013, we questioned our jurisdiction over this appeal. We directed appellant to file a

letter brief within twenty days regarding the jurisdictional issue. To date, appellant has not filed

a letter brief or otherwise corresponded with the Court regarding this appeal.

        Because appellant filed a notice of appeal and did not apply for a writ of mandamus, we

dismiss this appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE 11.102 (c) (West

Supp. 2012) (decision of local administrative judge denying permission to file litigation is not

ground for appeal, except that litigant may apply for writ of mandamus with the court of appeals

not later than the 30th day after the date of the decision).




                                                        /Carolyn Wright/
130152F.P05                                             CAROLYN WRIGHT
                                                        CHIEF JUSTICE




                                                  –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

LESTER JON RUSTON, Appellant                    On Appeal from the 366th Judicial District
                                                Court, Collin County, Texas
No. 05-13-00152-CV        V.                    Trial Court Cause No. 366-81291-01.
                                                Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                    Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant LESTER JON RUSTON.


Judgment entered July 31, 2013




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–